DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a light adjusting glass, comprising: a basic light adjusting structure and a functional light adjusting structure which are disposed in a laminated manner; wherein, the basic light adjusting structure is configured to adjust a transmittance of light rays irradiated on the basic light adjusting structure; the functional light adjusting structure is configured to reflect light rays in a specific wave band irradiated on the functional light adjusting structure, wherein the functional light adjusting structure comprises: a first substrate and a second substrate which are disposed opposite to each other; and a first liquid crystal layer interposed between the first substrate and the second substrate; wherein, the first liquid crystal layer is configured to reflect light rays in the specific wave bands under an action of an electric field generated between the first substrate and the second substrate, wherein the first substrate comprises a first base, and a first electrode disposed on a side of the first base proximal to the first liquid crystal layer: the second substrate comprises a second base and a second electrode disposed on a side of the second base proximal to the first liquid crystal layer, wherein, the first electrode and the second electrode are both slit electrodes, and the first electrode and the second electrode are disposed in a crossed mode.
Claim 13 recites, inter alia, a light adjusting glass, comprising: a basic light adjusting structure and a functional light adjusting structure which are disposed in a laminated manner; wherein, the basic light adjusting structure is configured to adjust a transmittance of light rays irradiated on the basic light adjusting structure; the functional light adjusting structure is configured as being capable of reflecting infrared light irradiated on the functional light adjusting structure, and wherein the functional light adjusting structure comprises: a first substrate and a second substrate which are disposed opposite to each other; and a first liquid crystal layer interposed between the first substrate and the second substrate; the first liquid crystal layer is configured as being capable of reflecting infrared light under an action of an electric field generated between the first substrate and the second substrate, the first liquid crystal layer comprises a bistable liquid crystal layer being capable of reflecting infrared light, the first substrate comprises a first base, and a first electrode disposed on a side of the first base proximal to the first liquid crystal layer, the second substrate comprises a second base and a second electrode disposed on a side of the second base proximal to the first liquid crystal layer, and the first electrode and the second electrode are both plate-shaped electrodes.
None of the prior art of record alone or in combination discloses the claimed invention.
Chen (CN108919552A) discloses a light adjusting glass (see figure 1, for instance), comprising: a basic light adjusting structure (20) and a functional light adjusting structure (10) which are disposed in a laminated manner; wherein, the basic light adjusting structure (20) is configured to adjust a transmittance of light rays irradiated on the basic light adjusting structure; the functional light adjusting structure (10) is configured to reflect light rays in a specific wave band irradiated on the functional light adjusting structure (see previously submitted translation, page 2, paragraph before Drawings), wherein the functional light adjusting structure (10) comprises: a first substrate (11) and a second substrate (12) which are disposed opposite to each other; and a first liquid crystal layer (13) interposed between the first substrate and the second substrate; wherein, the first liquid crystal layer is configured to reflect light rays in the specific wave bands under an action of an electric field generated between the first substrate and the second substrate (see previously submitted translation, page 3, second paragraph), the first liquid crystal layer comprises a bistable liquid crystal layer, wherein the first substrate comprises a first base, and a first electrode disposed on a side of the first base proximal to the first liquid crystal layer: the second substrate comprises a second base and a second electrode disposed on a side of the second base proximal to the first liquid crystal layer (see previously submitted translation, page 3, fifth paragraph).
However, Chen does not expressly disclose wherein, the first electrode and the second electrode are both slit electrodes, and the first electrode and the second electrode are disposed in a crossed mode, the first liquid crystal layer is configured as being capable of reflecting infrared light under an action of an electric field generated between the first substrate and the second substrate, the first liquid crystal layer comprises a bistable liquid crystal layer being capable of reflecting infrared light, and the first electrode and the second electrode are both plate-shaped electrodes, nor would it have been obvious to do so in combination.
Claims 3 and 6-12 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        7/27/2022